       Case 1:18-cr-00454-KPF Document 251 Filed 06/04/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA

                  -v.-                              18 Cr. 454 (KPF)

SHARON HATCHER,                                 SCHEDULING ORDER

                         Defendant.

KATHERINE POLK FAILLA, District Judge:

      The Court is in receipt of Defendant’s June 3, 2020 letter motion for

compassionate release. (Dkt. #250). The Government shall file its response

papers on or before June 10, 2020. Defendant may file a reply in further

support of her motion on or before June 17, 2020.

      SO ORDERED.

Dated: June 3, 2020
       New York, New York

                                             KATHERINE POLK FAILLA
                                            United States District Judge
